Citation Nr: 0818175	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
pseudoaphakia, to include bilateral cataracts, to include as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
diabetic neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the claims.  

The issue of entitlement to service connection for bilateral 
pseudoaphakia, to include bilateral cataracts, to include as 
secondary to service-connected diabetes mellitus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not manifested by the 
need for regulation of activities.

2.  The veteran's diabetic neuropathy of the right lower 
extremity is no more than mild.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected diabetic neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Service connection for diabetes mellitus was granted on a 
presumptive basis due to herbicide exposure pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent 
evaluation was assigned effective May 8, 2001.  Service 
connection for diabetic neuropathy of the right lower 
extremity was granted as secondary to service-connected 
diabetes mellitus pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  A 10 percent evaluation was assigned effective 
May 13, 2004.  See January 2005 rating decision.  

The veteran filed a claim for increased rating in July 2005.  
He contends that other than a short period of less than three 
months, he has been on insulin injections.  The veteran also 
asserts that he has considerable health problems related to 
his diabetes and was on four injections per day with 
uncontrollable insulin readings.  He reports that although 
his weight is currently stable, he previously had 
considerable weight loss.  The veteran also asserts that his 
right lower extremity peripheral neuropathy causes pains and 
swelling in his right foot, which is almost unbearable as it 
occurs on a daily basis.  He indicates that he is unable to 
stand for more than 10 to 15 minutes at a time, that he has 
leg cramps, and that he is only able to walk short distances.  
The veteran also contends that the severity of his diabetes 
mellitus has been overlooked.  See May 2006 VA Form 9.  

The rating criteria for diabetes mellitus are found under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  Ratings in 
excess of 20 percent all require insulin, restricted diet, 
and regulation of activities; ratings higher than 40 percent 
require other criteria in addition to these.  Diagnostic Code 
8520 rates paralysis of the sciatic nerve and provides 
evaluations of 10, 20, 40, and 60 percent for incomplete 
paralysis which is mild, moderate, moderately severe, and 
severe, with marked muscular atrophy, respectively.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

As the veteran filed his claim for increased rating in July 
2005, the Board will determine whether there is medical 
evidence dated from July 2004 onwards that supports the 
assignment of a rating in excess of 20 percent for diabetes 
mellitus and a rating in excess of 10 percent for diabetic 
neuropathy of the right lower extremity.  

An August 2004 letter from Dr. D. Grubbs reports that the 
veteran, an insulin-dependent diabetic with adult onset 
approximately eight years prior, is a patient under his care.  

The veteran underwent a VA compensation and pension (C&P) 
diabetes mellitus examination in October 2004, at which time 
he reported that he was placed on insulin in 1994 and had 
been taking insulin ever since that time.  The veteran 
indicated that he was taking two types of insulin, three to 
four doses daily, depending on his blood sugar readings.  He 
indicated that he initially had some weight loss, but that 
his weight had since stabilized and had remained constant for 
the past year or two.  The veteran reported one past episode 
of hypoglycemia where he had to be admitted to the hospital 
as an emergency because he was unconscious, but denied any 
emergency episode of ketoacidosis.  He also had symptoms of 
paresthesia in his foot and was to be evaluated by a 
neurologist.  Peripheral pulses were good and the veteran 
indicated that he observed his diet and medication regimen 
very carefully.  The veteran was diagnosed, in pertinent 
part, with insulin-dependent maturity-onset diabetes 
mellitus.  

A VA C&P peripheral nerves examination was conducted in 
November 2004.  The veteran reported numbness and tingling of 
his right foot, which had been present for about two years.  
Fine motor function had been ok but the veteran's balance had 
been bad for about one and one-half years and he had had 
difficulty climbing ladders.  On examination, deep tendon 
reflexes were 1+ and equal in the upper extremities, 2+ in 
the knees, 1+ in the left ankle, and trace at the right; toes 
were downgoing.  Motor examination revealed 4/5 strength of 
the extensor hallucis longus on the right.  Sensory 
examination revealed decreased pinprick and vibration 
distally in the lower extremities.  Proprioception was 
intact.  The impression made was mild polyneuropathy 
secondary to diabetes.  The weakness in the right extensor 
hallucis longus muscle could be part of his neuropathy or 
could be a residual of lumbar spine surgeries or if he had 
some damage to the sciatic nerve after hip surgery.  

In a June 2005 letter, Dr. Grubbs indicates that the veteran 
suffered badly with peripheral neuropathy from diabetes, as 
well as peripheral vascular disease.  Dr. Grubbs did not 
believe the veteran was able to work and believed the veteran 
should be considered disabled.  The Board notes that the 
veteran's claim for entitlement to a total disability rating 
based upon individual unemployability (TDIU) due to service-
connected disability was found moot in an April 2006 rating 
decision, as the RO had established a combined schedular 
rating of 100 percent for the veteran's service connected 
disabilities, effective June 9, 2005, and a 100 percent 
evaluation for service-connected peripheral vascular disease 
of the right lower extremity alone effective April 12, 2006.  

The veteran underwent a second VA C&P peripheral nerves VA 
examination in August 2005, at which time his claims folder 
was reviewed.  The examiner reported that the veteran's 
diabetes mellitus was initially treated with oral 
hypoglycemic agents and was currently being treated with 
insulin.  The veteran indicated that he began having numbness 
of his right foot associated with morning paresthesias about 
two to three years prior and that he was taking analgesics 
for this.  He reported that his right leg hurts when he walks 
more than 100 yards.  Physical examination revealed that the 
veteran's right foot was somewhat dusky in appearance and 
cool to the touch.  Pulses in the right foot were diminished 
and there was decreased capillary filling time.  Strength and 
muscle tone in both lower extremities were within normal 
limits with no limb ataxia.  The veteran ambulated with a 
limp on the right side.  Sensory examination revealed pain 
and touch sensation were diminished in a symmetrical stocking 
distribution to the bilateral ankles; proprioception was 
intact in both feet.  Vibratory sensation was mildly 
diminished in both feet, ankle jerks were absent bilaterally 
and plantar responses were flexor bilaterally.  The veteran 
was diagnosed with mild distal symmetrical sensory peripheral 
neuropathy of both lower extremities due to diabetes 
mellitus.  It appeared that the veteran's predominant 
disability resulted from peripheral vascular disease in the 
right lower extremity.  

A second VA C&P diabetes mellitus examination was conducted 
in September 2005.  The examiner noted that the veteran was 
still taking insulin, 25 units of Lantus in the morning and 
sliding scale Humalog before meals based on blood sugar 
readings.  The veteran's fasting blood sugar usually ran 
around 100.  The veteran denied having any hypoglycemia, 
being hospitalized with diabetes in the last year, and being 
in ketoacidosis.  Physical examination revealed no peripheral 
edema and the legs and feet were warm without color changes.  
Peripheral pulses were palpable bilaterally.  The veteran was 
diagnosed in pertinent part with type II diabetes mellitus.  

The evidence of record does not support the claim for a 
rating in excess of 20 percent for diabetes mellitus.  In 
order for a 40 percent evaluation to be assigned, the veteran 
must require insulin, a restricted diet and regulation of 
activities.  As there is no medical evidence showing that the 
veteran requires regulation of activities in addition to 
insulin and a restricted diet, an increased rating is not 
warranted.  See VA treatment records; October 2004 and 
September 2005 VA C&P diabetes mellitus examination reports; 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

The Board acknowledges that most of the treatment the veteran 
receives related to diabetes mellitus is from a private 
medical provider.  The records associated with this provider, 
however, precede the date of the veteran's claim for 
increased rating by more than one year and, for the reasons 
discussed above, cannot be considered.  Irrespective, none of 
the earlier treatment records indicate that the veteran 
required the regulation of activities.  See records from 
Northeast Arkansas Clinic.  In addition, the veteran's main 
contention regarding why he is entitled to an increased 
rating has to do with his intake of insulin.  He does not 
assert that he has had to regulate his activities as a result 
of diabetes mellitus.  See May 2006 VA Form 9.  

The evidence of record also does not support the claim for a 
rating in excess of 10 percent for diabetic neuropathy of the 
left lower extremity.  On VA examination in November 2004 and 
September 2005, the veteran's diabetic neuropathy was 
described as mild.  While the Board acknowledges the 
veteran's statement regarding the progression of his service-
connected disability, the totality of the evidence reveals 
mild, rather than moderate, symptoms associated with his 
diabetic neuropathy of the right lower extremity.  In 
addition, although the Board acknowledges Dr. Grubb's August 
2005 letter reporting that the veteran suffers "badly" from 
peripheral neuropathy as a result of diabetes mellitus, the 
September 2005 VA examiner specifically noted that the 
veteran's predominant disability in his right lower extremity 
is peripheral vascular disease, for which service connection 
was granted in an April 2006 rating decision.  For these 
reasons, an increase in disability compensation is not 
warranted, as the veteran's disability does not more nearly 
approximate moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.7.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, such as in this case, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the December 2005 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate claims for 
increased rating and of his and VA's respective duties in 
obtaining evidence.  He was also asked to send any evidence 
in his possession that pertains to his claims.  See August 
2005 letter.  

In a May 2006 letter, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes, and 
depending on the disability involved, a rating from 0 percent 
to as much as 100 percent would be assigned.  He was also 
notified of examples of the types of evidence that he should 
inform VA about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  Although this letter did not 
notify the veteran of the specific rating criteria for 
evaluating diabetes mellitus and diseases of the peripheral 
nerves, this is nonprejducial because the veteran has 
demonstrated actual knowledge of these criteria.  The 
criteria were set forth in the December 2005 rating decision, 
and his January 2006 notice of disagreement reflected that he 
reviewed the rating decision and had knowledge of these 
criteria.  In light of the foregoing, the Board finds that 
the veteran reasonably understood what was needed to 
substantiate the claims for increased rating.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  No additional 
evidence was received after the March 2007 SSOC and the case 
was thereafter transferred to the Board.  Accordingly, the 
duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claims.  The Board acknowledges that the most recent VA 
examinations pertaining to the veteran's service-connected 
disabilities at issue are almost three years old.  See 
September 2005 VA C&P peripheral nerves and diabetes mellitus 
examination reports.  It has determined, however, that there 
is competent evidence of record to decide the veteran's 
claims such that another VA examination is not warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  More specifically, although VA treatment 
records dated after these examinations have been associated 
with the claims folder, they do not reveal treatment for 
either diabetes mellitus or diabetic neuropathy of the right 
lower extremity.  As medical records dated subsequent to the 
VA examinations do not support the assignment of an increased 
rating, there is no prejudice to the veteran in not obtaining 
another examination.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

A rating in excess of 10 percent for diabetic neuropathy of 
the right lower extremity is denied.  




REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

Review of the claims folder reveals that a C&P ophthalmology 
consult was performed in September 2004, at which time the 
veteran was diagnosed with pseudoaphakia in each eye.  A 
second C&P consult was performed in August 2005, at which 
time the veteran was again diagnosed with pseudoaphakia in 
each eye.  The examiner indicated afterwards, however, that 
cataracts are more common in diabetes, but the veteran told 
him/her that he had had cataracts in 1970.  

As noted above, the veteran filed a claim for increased 
rating in July 2005.  The veteran did not indicate that he 
was seeking a claim for entitlement to service connection for 
an eye disability; however, the RO adjudicated a claim for 
service connection for bilateral pseudoaphakia, to include 
bilateral cataracts.  The claim was denied on both direct and 
secondary bases.  The RO indicated that there was no 
diagnosis of either pseudoaphakia or cataracts during service 
and that the examiner had concluded that the veteran's 
current condition was not caused by, or due to, diabetes.  
See December 2005 rating decision.  

The Board finds that fundamental fairness to the veteran 
warrants the conduction of an appropriate VA examination to 
determine whether the veteran has a current eye disability 
and, if so, for an opinion on its etiology.  This is 
especially important in light of the fact that the August 
2005 examining physician did not provide the opinion that 
formed the basis of the RO's denial of bilateral 
pseudoaphakia, to include bilateral cataracts, on a secondary 
basis.  In fact, the examiner only reported that cataracts 
are more common to diabetes, not that bilateral pseudoaphakia 
could not be related to diabetes.  

In addition to scheduling the veteran for an appropriate 
examination, on remand, the RO/AMC should also specifically 
request the veteran to identify all medical care providers 
from whom he has received treatment related to his eyes and 
make arrangements to obtain any records that he adequately 
identifies.  This is particularly important given the history 
of cataracts in the 1970s and cataract surgery reportedly 
conducted in 1999.  See August 2005 C&P ophthalmology 
consult; September 2000 record from Northeast Arkansas 
Clinic.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical care providers that have treated 
him for his eyes since his separation 
from service, and make arrangements to 
obtain any records that he adequately 
identifies. 

2.  Thereafter, schedule the veteran for 
a VA eye examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.  All 
necessary tests should be conducted.  

The examiner should identify all 
disorders of the eyes.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current eye disorder had its 
onset during active service or is related 
to any in-service disease or injury.

If not, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current eye 
disorder was either (a) caused by or (b) 
aggravated by service-connected diabetes 
mellitus.  

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue a supplemental statement 
of the case and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


